DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/060,292 filed on 10/01/2020 is presented for examination. Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “charging device or/and a device utilizing one or more rechargeable batteries …” on paragraph five. It is not clear whether the recited “… a device utilizing.” is the same charging device as optionally described by “or” conjunction or another device in addition to ‘… charging device…’ using the conjunction “and”. Similar and/or option uses are also recited in claims 9, line four; claim 13, line three and five; claim 114, lines seven; claim 18, lines two, claim 19, lines two and seven. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11-16 are rejected under 35 U.S.C. 102 (a2) as being anticipated by Wan (2020/0036215).
With respect to claims 1, 11 and 16, Wan discloses a charging device / a method of charging a rechargeable battery (see Figs. 1-3-charger or charging device), the method comprising: providing an external source of power (Fig. 1, 100-power supply device) and one or more rechargeable batteries (Fig. 1, 300-device to-be charged; battery; Para. # 0031) providing a charging device, wherein said charging device comprises one or more computing or control devices and one or more semiconductor devices (Para. # 0070, 0092 transistors control), wherein at least a portion of said one or more semiconductor devices are in electrical communication with said external power source (See Para. # 0096: wireless communication b/n power supply-external source and device-to-be charged), and wherein at least a portion of said one or more semiconductor devices are in electrical communication with at least a portion of said one or more rechargeable batteries (Fig. 3, wireless circuit 301 with battery 305); selecting a charging mode; and supplying said one or more rechargeable batteries with an amount of power from said external power source through said charging device (Para. # 59-61, 80-83, 0124; 110, selecting first or second charging mode). 

    PNG
    media_image1.png
    802
    753
    media_image1.png
    Greyscale

With respect to claims 2, 12, 15 Wan discloses the charging device / the method of charging the rechargeable battery wherein said one or more semiconductor devices are one or more transistors (see Para. # 0030). 
With respect to claims 3, 13, 14 and 20 Wan discloses the charging device / the method of charging the rechargeable battery wherein said charging mode selected is a normal charging mode, a during use charging mode, or an overnight charging mode (Para. # 0032: power supply communicates to select charging mode). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2020/0036215) in view of Butler et al. (US 2017/0066342). 
With respect to claim 8, Wan discloses the method of charging a rechargeable battery as described above, but does not expressly disclose a cloud-based server for transmitting data.
Butler discloses, on the other hand, a cloud-based server for transmitting data (see Para. # 0041: battery management server 108 with cloud hosted communicatively coupled with one or more interfaces devices 110 and chargers 102). 

    PNG
    media_image2.png
    498
    671
    media_image2.png
    Greyscale

WAN and Butler are analogous art because they are from the same field of endeavor namely Wireless charging apparatus and battery charger status control. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a cloud server to the battery charger of WAN in view of the teachings of Butler for effective communication to all networked accesses and maintain data availability reliably.
With respect to claims 9 and 10, the combined references disclose the charging device/the method of charging the rechargeable battery, Butler further discloses  comprising the steps of: analyzing said data transmitted to said cloud-based server; and assigning said one or more rechargeable batteries with a health level based on said data analyzed by said cloud-based server; and transmitting a message to said charging device and/or a device utilizing said one or more rechargeable batteries indicating that said one or more rechargeable batteries need to be replaced (Para. # 0041).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2020/0036215) in view of Butler et al. (US 2017/0066342) further in view of Kim et al. (US 2013/0049475). 
With respect to claims 17-19, Wan discloses the method of charging the rechargeable battery, Butler disclose the cloud-based server for transmitting data as described above.
The combined references of Wan and Butler, however, do not discloses a wireless power transfer device; wherein said wireless power transfer device comprises one or more primary coil lines having a first end portion, a second end portion, and an intermediate portion interposed between said first and second end portions .
Kim et al. (Hereinafter, Kim), however, discloses further comprising a wireless power transfer device; wherein said wireless power transfer device comprises one or more primary coil lines having a first end portion, a second end portion, and an intermediate portion interposed between said first and second end portions (See reproduced Fig. 1, below: transmitter and receiver coils 116, 121); 

    PNG
    media_image3.png
    442
    778
    media_image3.png
    Greyscale

wherein at least a portion of said first end portion of said one or more primary coil lines are connected to at least a portion of one or more first transmission lines transferring power from said external power source to said one or more semiconductor devices at a location between said external power source and said one or more semiconductor devices; wherein at least a portion of said second end portion of said one or more primary coil lines are connected to at least a portion of said one or more semiconductor devices; wherein at least a portion of said intermediate portion of said one or more primary coil lines comprises one or more coils forming one or more primary coils; and wherein said one or more primary coils of said wireless power transfer device interact with one or more secondary coils that are in electrical communication with said one or more rechargeable batteries (see para. # 0042 and 0046).
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a wireless communication coils, such as primary coil and secondary coil for transferring data wirelessly as taught by the combination arts described earlier in view of Kim for effective communications between external power source and rechargeable device and support communication data efficiently for portable uses.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including overcoming the objection or/and rejection sated above. Claims 6, 6 and 7 are depend on the above objected claim 4 above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859